DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/8/21 has been entered. Applicant has amended claims 11 and 17-19.
Drawings
The objection included in Office Action mailed on 9/1/21, is withdrawn per applicant’s amendment filed on 10/8/21.
Claim Objections
The claim objection included in Office Action mailed on 9/1/21, is withdrawn per applicant’s amendment filed on 10/8/21.
35 USC § 112
35 USC § 112(b) included in Office Action mailed on 9/1/21, is withdrawn per applicant’s amendment filed on 10/8/21.
Allowable Subject Matter
Claims 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (in particular Dahmen US 20130342906) does not disclose, with respect to claim 11, wherein the eyepiece window is sealingly fixed to the eyepiece window mount by injection molding a fixing body onto the eyepiece window and eyepiece window mount, the fixing body at least partially encapsulating the eyepiece window and the (an optical instrument 1) comprising: a shaft (Fig.1) having a distal end and a proximal end (Figs.1-3); an objective lens (end lens 6) arranged at the distal end of the shaft ([0027] the distal end and/or proximal end); a main body (Fig.1) arranged at the proximal end of the shaft (Figs.1-3), and an eyepiece (Figs.2-3, eyepiece unit 8) connected to the main body (Figs.1-3, paragraph [0031]), wherein a proximal end of the eyepiece (eyepiece unit 8) is closed off by an eyepiece window (eyeglass 7) that is secured in an eyepiece window mount (Figs.2-3, paragraph [0031]), an eyepiece cup (eyepiece cup 10) is arranged at the proximal end of the shaft (Fig.1); and the eyepiece cup (eyepiece cup 10) and the fixing body are integrally formed (Figs.2-3, paragraph [0031]).
Claim 17 is allowable at least for the same reason as stated above for claim 11. Claims 12-16 are dependent from claim 11, and Claims 18-23 are dependent from claim 17 and similarly allowable over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795